Citation Nr: 1637446	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-40 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to October 1968, and from October 1984 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Winston-Salem, North Carolina, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

On the December 2010 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board).  In a January 2014 statement, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).  

In May 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain VA and private treatment (medical) records, and provide the Veteran with a VA examination with opinion.  Because the above-referenced development has been accomplished, the Board finds that the AOJ substantially complied with the May 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran has a current lumbar spine disability of degenerative arthritis, degenerative disc disease, and lumbosacral strain.

2. The Veteran had symptoms of the lumbar spine disability during active service.

3. The current lumbar spine disability of degenerative arthritis, degenerative disc disease, and lumbosacral strain had its onset in service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability of degenerative arthritis, degenerative disc disease, and lumbosacral strain are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for a lumbar spine disability, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for a Lumbar Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that service connection for a low back disorder is warranted because it started in service.  Specifically, the Veteran asserts that he began experiencing low back pain during service after hurting his back while training at Schofield Barracks during service and reinjured the back in Vietnam.  See, e.g., February 2010 Veteran statement; May 2010 VA Form 21-4138.      

The Board finds that the Veteran has a current lumbar spine disability of degenerative arthritis, degenerative disc disease, and lumbosacral strain.  The January 2010 VA examination report shows a diagnosis of lumbar spine degenerative disc disease.  The June 2014 VA examination report shows diagnoses of lumbosacral strain and degenerative arthritis of the lumbar spine.  

The Board finds that the evidence is in relative equipoise on the question of whether the current lumbar spine disability began in service, that is, whether the lumbar spine disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that back pain started in service after hurting the back during training.  A June 1965 service treatment records shows that the Veteran reported pain in the lower thoracic area.  While the September 1965 service separation examination shows a normal clinical evaluation of the lumbar spine, the service clinician noted the Veteran's history of low back pain.  The Board finds that the Veteran is competent to report approximate onset of low back pain and that his assertions of in-service onset of low back pain are credible.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  An April 1970 VA examination report, which took place less than two years after separation from the first period of active service, shows that the Veteran complained of low back pain, and a concurrent radiology report showed some narrowing of the lumbosacral disc.  This the radiological evidence of lumbosacral disc narrowing, coupled with the Veteran's assertion of in-service onset of the lumbar spine disability, weighs in favor of finding that the lumbar spine disability started in service. 

The evidence weighing against a finding of in-service onset of a lumbar spine disability includes a September 1984 service enlistment report of medical examination (for the Veteran's second period of active service) showing a normal clinical evaluation of the spine.  A concurrent report of medical history shows that the Veteran denied current symptoms and a history of recurrent back pain.  See also September 1985 report of medical examination at service separation from the second period of active service.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current lumbar spine disability began during service, that is, a lumbar spine disability was directly "incurred in" service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the June 2014 examination report provides a negative nexus opinion as to the relationship between the current lumbar spine disability and active service; however, because the evidence shows as a factual matter that low back pain began during service, so the current low back disabilities were "incurred in" service, such medical nexus opinion was not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of the lumbar spine disability that continued and were later diagnosed, rather than relying on medical opinion evidence to establish the nexus in an absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for lumbar spine degenerative arthritis, degenerative disc disease, and lumbosacral strain is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for lumbar spine degenerative arthritis, degenerative disc disease, and lumbosacral strain is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


